Citation Nr: 0008955	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  93-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served in the Army National Guard from March 1951 
to May 1952, and he served on active duty in the Air Force 
from May to November 1952.  This appeal arises from September 
1991 and subsequent rating decisions of the Department of 
Veterans Affairs (VA), North Little Rock, Arkansas, regional 
office (RO).  

In December 1994, October 1996, and December 1997, the Board 
of Veterans' Appeals (Board) remanded the case for additional 
development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Credible medical evidence has attributed the veteran's 
current post-traumatic stress disorder to a confirmed period 
of extended hospitalization during service for a head injury 
which resulted in a service connected seizure disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran contends that he currently has a chronic 
psychiatric disorder which began during service or as a 
result of the physical and emotional abuse he alleges 
occurred during his brief period of active duty.  
Specifically, he alleged that he was beaten by two sergeants 
and mistreated during a five-month period of hospitalization 
in service in 1952.  The veteran's service medical records 
were destroyed in a fire at the National Personnel Records 
Center in 1973. 

On VA psychiatric examination in November 1995, post-
traumatic stress disorder was diagnosed based on the 
veteran's history of abuse during service.  Pursuant to the 
last remand, the veteran underwent extensive VA psychiatric 
examinations in January and June 1998.  Both examiners agreed 
that the veteran's proper diagnosis was post-traumatic stress 
disorder.  The June 1998 examiner attributed the diagnosis to 
the alleged beating during service which the veteran claimed 
resulted in his head injury and seizure disorder.  The 
January 1998 examiner described the stressor as "being on a 
psychiatric ward in the Air Force and being with upset 
patients and receiving 3 ECT when he may have been, from the 
history he gave me, having post-concussion changes and not 
processing information well."

Review of the record indicates that the veteran did not 
mention the alleged beating in service on any examinations or 
written claims until approximately 40 years after the event, 
and the statements of the veteran's mother received in 1992 
attest only to the veteran's period of hospitalization for a 
head injury, not to any beating.  Thus, the beating itself 
has not been confirmed, and may not serve as a stressor for 
the purposes of 38 C.F.R. § 3.304(f).  

Nevertheless, the January 1998 VA psychiatrist attributed the 
veteran's current diagnosis of post-traumatic stress disorder 
to the hospitalization for the head injury rather than to any 
beating.  The Board found in its October 1996 decision that 
the veteran suffered a head injury during service which 
required in an extended period of hospitalization, and led to 
his service connected seizure disorder.  There is no way to 
contradict the January 1998 VA psychiatrist's conclusion.  
Accordingly, resolving any doubt in the veteran's favor 
results in the conclusion that because credible medical 
evidence has attributed the veteran's current post-traumatic 
stress disorder to a confirmed period of extended 
hospitalization during service for a head injury, the veteran 
is entitled to service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

